Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to recite the elements of (now cancelled) claims 2-3, and further added the element/limitation that a low power consumption controlling apparatus is used/switched to when the safety level is low.
	Additionally dependent dependencies have been updated to account for the newly cancelled claims.
Allowable Subject Matter
Claims 1, 4-5, 7-10, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amendment reciting the lower power consumption apparatus being used when in a low safety level is novel/non-obvious in light of the prior art. 
	In regards to this low-power apparatus switch, while various “limp-home” states are known in the art, for example see US 20180154906 A1, in which a vehicle operates in a lower-power consumption state, applicant’s invention varies in that a separate apparatus/controller which itself has a lower power consumption is being used; whereas these “limp-home” states conserve power by disabling and/or limiting the performance of various ancillary/non-vital vehicle systems; however the same control system is still being used. Whereas it is the applicant’s control system itself which has the lower power consumption. Applicant’s invention is further distinct from the various “limp-home” modes in that it is predictive in its 
	US 20040193347 A1 teaches a similar system in which different sensors/processing steps are activated/deactivated as needed (in order to reduce power consumption); however varies from applicants invention in that it is its sensors/particular calculation steps that a are changed, there is no switching to a separate control apparatus which itself has a lower power consumption. Additionally the power saving switches happen based on what is needed or not based on the scenario, e.g. in highway travel head-on/oncoming traffic detection is needed, thus it varies from the safety/threat levels of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200192357 A1; US 20190362633 A1; US 20180154906 A1; US 20040193347 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661